         Case 9:20-cr-00030-DLC Document 36 Filed 11/20/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,
                                                   CR 20-30-M-DLC
                       Plaintiff,

 vs.                                                ORDER

 ALAN JOHN JOSCUM,

                       Defendant.


        A jury trial in this matter is scheduled to take place on December 16, 2020.

Accordingly,

        IT IS ORDERED that Defendant Alan John Joscum’s arraignment on the

Superseding Indictment is scheduled for November 30, 2020 at 11:00 a.m. at the

Russell Smith Courthouse in Missoula.

        IT IS FURTHER ORDERED that the summons issued on November 19,

2020 is QUASHED and the Clerk of Court shall issue a new summons directing

Defendant to appear for his arraignment at the designated time on November 30,

2020.

        DATED this 20th day of November, 2020.


                                       Kathleen L. DeSoto
                                       United States Magistrate Judge
                                          1
